Citation Nr: 1126570	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right index finger laceration.

2.  Entitlement to a disability rating greater than 10 percent for a laceration of the right index finger.

3.  Entitlement to a disability rating greater than 10 percent for a left hand ulnar nerve laceration.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to March 1976 and from July 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in August 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's statements at a January 2010 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In January 2004, the RO determined that the Veteran was not competent to handle the disbursement of his funds and no appeal with respect to this determination has been filed, nor does the record reflect any subsequent contention to the contrary.  Thus, the Board has listed the Veteran's guardian as the appellant.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a thorough review of the Veteran's claims file, the Board finds that these matters must again be remanded.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed,  and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board notes that at his January 2010 VA examination, the Veteran for the first time reported that he was in receipt of Social Security Administration disability benefits, since 1996.  Nonetheless, the Veteran's Social Security Administration records have not been associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  What is more, the record suggests the Veteran receives regular private treatment related to his present conditions, but no record since October 2009 have been made of record.  Further, while not definitive, the record suggests the Veteran may also receive regular VA treatment; however, no relevant VA treatment records dated since November 2004 have been associated with the claims folder.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claims.  Thus, for this reason, the Board has no discretion and must remand the claims for further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As it relates to the Veteran's right shoulder, right index finger laceration and left hand ulnar nerve laceration, in light of the likely outstanding records, the Board finds that the January 2010 VA examination and March 2011 addendum, while presently adequate, must be supplemented as to a fully informed evaluation of the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Consequently, the Board is without discretion and must remand the claims to obtain additional evidence and opinion(s).  

In light of Rice and the Board's remand of the service connection claim and the respective increased disability evaluation claims, the TDIU issue must be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC shall provide the Veteran and his guardian with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  The RO/AMC shall ask the Veteran and/or his guardian to identify all sources of private treatment or evaluation for his right shoulder, right index finger laceration and left hand ulnar nerve laceration, since October 2009, to include the private Alabama Injury and Pain Clinic, and provide any releases necessary for the VA to secure any identified private medical records.  The RO/AMC must then associate with the claims file any treatment records identified by the Veteran and/or his guardian.  

3.  The RO/AMC must request copies of the Veteran's outstanding right shoulder, right index finger laceration and left hand ulnar nerve laceration VA treatment and/or hospitalization records, since November 2004.  Any negative response should be in writing, and associated with the claims file.

4.  The RO/AMC shall request any records generated by the Social Security Administration in connection with any claim by the Veteran for disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If the Veteran's Social Security Administration records are provided in CD-ROM/digital format, then the records must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC will schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any right shoulder disability.  The claims file  must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disability, including the Veteran's account of symptomatology.  

The examiner must diagnose any right shoulder disability found to be present.  Then the examiner must state whether it is at least as likely as not that any diagnosed right shoulder disability is related to or had its onset in service.

Alternatively, the examiner must state whether it is at least as likely as not that any right shoulder disability was either (a) caused by or (b) is aggravated by a service-connected disability, to specifically include his service-connected right finger laceration.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of in-service injury and post-service symptomatology; (II) the relevant VA examination reports of record; and (III) any other medical evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.  

6.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any right index finger laceration and left hand ulnar nerve laceration.  The claims file must be made available to and reviewed by the respective examiners with such review noted in the examination report.  The examiner shall record the full history of the respective disorders, including the Veteran's account of symptomatology.  Thereafter, the respective examiner should respond to the following:

Right Index Finger:  The examiner must assess and document (I) the quantity of right finger scars present; (II) the size of any such scar(s); (III) whether any scar(s) is associated with any underlying soft tissue damage; (IV) whether any scar(s) is unstable; and (V) whether any scar(s) is painful and/or tender on examination.

Left Hand Ulnar Nerve Laceration:  The examiner should also discuss the nature and severity of any left ulnar nerve impairment found to be present.  

Both Examiners:  The examiners should also perform appropriate range of motion studies, with relevant findings expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, which is attributable to the Veteran's respectively service connected right index finger laceration and left hand ulnar nerve laceration.  To the extent possible, the examiners should express any functional loss in terms of additional degrees of limited motion.  

Thereafter, the examiners must opine as to whether, without regard to his age or the impact of any non-service-connected disabilities, it is at least as likely as not that the Veteran's service-connected right index finger laceration, left hand ulnar nerve laceration and any additional disorder for which service connection has been granted (including any right shoulder disability found to be related to active service or service-connected disability), renders him unable to secure or follow a substantially gainful occupation.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

7.  The RO/AMC shall then readjudicate the matters on appeal, to include the issue of TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



